Case 1:99-mc-09999 Document 1132 Filed 10/08/20 Page 1 of 5 PageID #: 113599




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 EVITA DAWSON,                       *   C.A. No. _______________
                                     *
                 Plaintiff,          *   DEMAND FOR TRIAL BY JURY
                                     *
                 v.                  *
                                     *
 RALPH G. DEGLI OBIZZI & SONS, INC., *
                                     *
                 Defendant.          *
                                     *
                                     *
                                COMPLAINT


       COMES NOW, Evita Dawson, by and through her undersigned attorney, who brings this

Complaint against Ralph G. Degli Obizzi & Sons, Inc., alleging as follows:

                                             FACTS

                                              Parties

   1. Plaintiff Evita Dawson (“Plaintiff”) is an adult individual and resident of Delaware who

may be contacted for purposes of this litigation through her attorney, Daniel C. Herr, Esq., at 1225

N. King Street, Suite 1000, Wilmington, DE 19801.

   2. Defendant Ralph G. Degli Obizzi & Sons, Inc. (“Defendant”) is a corporation organized

and operating in Delaware. Defendant’s registered agent is Ralph G. Degli Obizzi, Sr., located at

400 Robinson Lane, Wilmington, DE 19805.

                                     Jurisdiction and Venue

   3. This Court has jurisdiction over the claims asserted herein as Plaintiff worked in Delaware

for Defendant and Defendant operates in and employed Plaintiff within the State of Delaware.

Venue is proper for the same reasons.

   4. This is a civil action for damages arising under the Family Medical Leave Act (“FMLA”).


                                                 1
Case 1:99-mc-09999 Document 1132 Filed 10/08/20 Page 2 of 5 PageID #: 113600




                                  Common Allegations of Fact

   5. Defendant initially employed Plaintiff as an assistant bookkeeper beginning on or about

December 3, 2018. Defendant later promoted Plaintiff.

   6. At all relevant times, Defendant employed substantially more than 50 employees within 75

miles of the Defendant-location at which Plaintiff was employed.

   7. At all relevant times, Plaintiff worked more than 1,250 hours during the preceding 12

months to the point in time she required Family Medical Leave (“FML”) pursuant to the FMLA.

   8. Plaintiff unfortunately suffers from a serious heart condition, Pericarditis (hereinafter,

Plaintiff’s “Condition”). Her physicians believe this is caused by an auto-immune deficiency.

This condition causes Atrial Fibrillation, which in turn results in fatigue, shortness of breath, and

general weakness (among various other symptoms). This, at times, can be incapacitating.

   9. Plaintiff’s Condition is chronic and must be managed by Plaintiff and her physicians.

Plaintiff was diagnosed with her Condition in or around 2014.             Plaintiff’s Condition has

unfortunately persisted from in or around 2014 through present.

   10. Plaintiff missed work various times due to her Condition beginning on or about November

21, 2019.

   11. On or around November 21 and 22, Plaintiff treated with her cardiologist and was admitted

to Christiana Care Hospital.

   12. Plaintiff treated with her physicians thereafter related to her Condition on or about

December 5, 2019 and December 17, 2020.

   13. On or about December 26, 2019, Plaintiff could not work due to her Condition, and alerted

Defendant of the same. Plaintiff was incapacitated at and around this time.




                                                 2
Case 1:99-mc-09999 Document 1132 Filed 10/08/20 Page 3 of 5 PageID #: 113601




   14. On or about December 31, 2019, Plaintiff unfortunately had to leave work as a result of

her Condition, and Defendant arranged for transportation home for Ms. Dawson (which Plaintiff

appreciated). Plaintiff was incapacitated at and around this time.

   15. On or about January 2 and 3, 2020, Plaintiff again missed some work to receive medical

care related to her Condition. Plaintiff was incapacitated at and around this time.

   16. Plaintiff alerted Defendant, primarily through Defendant’s Vice President Mark A. Degli

Obizzi, of her illness and ongoing concomitant need for time away from work and medical care.

Many of these communications were through text messages. Others were oral.

   17. After Plaintiff’s early January 2020 medical treatment and related time away from work,

she returned to work for Defendant on or about Monday, January 6, 2020.

   18. That day, Mark A. Degli Obizzi informed her that he “can’t depend on [Plaintiff] due to

her sickness” (or similar language) and terminated her employment.

   19. Upon information and belief, Defendant posted Plaintiff’s position – or a related position

designed to obtain Plaintiff’s replacement – on or about January 2, 2020.

   20. As is detailed herein, Plaintiff’s Condition requires regular, periodic treatment and care by

her physicians. During the timeframe described in this Complaint, these instances of treatment

and care by physicians occurred several times over the course of two months.

   21. Beyond this, Plaintiff’s Condition has generally required regular, period treatment and care

by her physicians more than two times a year since 2014.

   22. Despite Plaintiff continually keeping Defendant informed as of the need for her unexpected

leave (including incapacitation, hospitalization, and ongoing related illness and inability to work)

and the reasons for the same, Defendant failed to notify Plaintiff of her option and ability to take

protected FML for the time away from work at issue.



                                                 3
Case 1:99-mc-09999 Document 1132 Filed 10/08/20 Page 4 of 5 PageID #: 113602




    23. Plaintiff properly notified Defendant of her need for FML through he multiple written and

oral statements to Defendant.

    24. Defendant ultimately terminated Plaintiff because of Plaintiff’s absences, which should

have been protected – and were in fact protected – FML periods of absence.

                       COUNT 1: INTERFERENCE IN VIOLATION
                        OF THE FAMILY MEDICAL LEAVE ACT

    25. Plaintiff re-alleges and incorporates by reference all allegations and paragraphs in this

complaint (except those that are inconsistent with these causes of action, including but not limited

pleadings in the alternative), above and below, as though fully set forth herein.

    26. As is set forth in detail herein, Defendant interfered with Plaintiff’s efforts towards FML

by terminating her employment without affording her the ability or opportunity – through

communication or correspondence – of her ability to take FML.

    27. Defendant knew or should have known that Plaintiff’s leave, hospitalization, and ongoing

treatment amounted to FML-qualifying events.

    28. Defendant willfully violated Plaintiff’s FMLA rights and/or acted with reckless disregard

to Plaintiff’s FMLA rights.

    29. As a result, Plaintiff has suffered economic damages.

                        COUNT 2: RETALIATION IN VIOLATION
                        OF THE FAMILY MEDICAL LEAVE ACT

    30. Plaintiff re-alleges and incorporates by reference all allegations and paragraphs in this

complaint (except those that are inconsistent with these causes of action, including but not limited

pleadings in the alternative), above and below, as though fully set forth herein.

    31. As is detailed herein, Defendant retaliated against Plaintiff for taking leave that was FML-

eligible.



                                                 4
Case 1:99-mc-09999 Document 1132 Filed 10/08/20 Page 5 of 5 PageID #: 113603




     32. Defendant terminated Plaintiff the day she returned from such days off from work.

     33. Defendant acted with a retaliatory animus as a direct result of Plaintiff taking this leave.

     34. Defendant willfully violated Plaintiff’s FMLA rights and/or acted with reckless disregard

to Plaintiff’s FMLA rights.

     35. As a result, Plaintiff has suffered economic damages.

                                          Prayer for Relief

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

A.      All lawful economic and compensatory damages in an amount to be determined against

Defendant.

B.      Liquidated damages under the FMLA.

C.      Reasonable attorneys’ fees.

D.      Pre and post-judgment interest.

E.      Costs.

F.      Trial by Jury.

G.      Such other relief as this Court deems just and equitable.



                                                LAW OFFICE OF
                                                DANIEL C. HERR LLC

Dated: October 8, 2020                          /s/Daniel C. Herr
                                                Daniel C. Herr, Esquire, Bar. I.D. 5497
                                                1225 N. King Street, Suite 1000
                                                Wilmington, DE 19801
                                                302-483-7060 (tel) | 302-483-7065 (fax)
                                                dherr@dherrlaw.com
                                                Attorney for Plaintiff




                                                   5
